Felton, Justice,
dissenting. In a proceeding on the application of appellees for a raise in rates the Georgia Public Service Com*729mission received evidence from a "test year” ending on December 31, 1968. The appellees filed motions for rehearing of adverse judgments or findings by the commission which did not include a request for the consideration of data, facts and information from the end of the test year up to May 31, 1970. This court does not know the cause of the delay in the final orders of the commission and there is no presumption as to why the delay was so long. We are dealing with the powers of a court of equity and are not restricted to niceties of procedure or technicalities thereof. The complaint in equity was in effect a de novo hearing of the questions decided by the commission to wit, that the rates requested, on the basis of a twelve-month trial period, were not confiscatory. I think that it would have been proper for the superior court to remand the case to the commission with directions to decide the cases on the evidence originally considered by the commission and the additional evidence heard by the superior court and render findings accordingly. It is true that courts presume, prima facie, that the commission will provide a proper adjudication of the matters which may come before it, but the presumption is not conclusive that administrative procedures have been exhausted, especially when the record shows that they have not. To follow the reasoning in this case would require this court to tear out of the books, so to speak, the cases refusing to consider equity cases where administrative remedies had not been exhausted. Where a hearing such as the one in this case is attacked in court, there is only a limited de novo reconsideration in equity and that is a hearing of the case as it stood in the commission — the determination of rates based on the trial year period and no more. As stated by the majority opinion, the commission was created for a special purpose with a special competence to deal with special matters, including the establishment of rates for public utilities. In the circumstances of the case we are thwarting that purpose by binding the commission in the hearing on an application for a raise in rates, by evidence it has never heard. It is not the same as a case where the commission undertakes to fix a rate on its own motion, even without a hearing.
I do not understand the cases in 149 Georgia Reports, cited by the majority, to hold what the majority holds in this case that *730they mean. In the circumstances of this case I think that the companies, after a long delay entailed in reaching judgments, should have requested the commission’s permission for them to present to it the evidence they carried to the court of equity. In the absence of such, I think the cases should be remanded to the commission to consider under all of the applicable facts necessary for a decision. The law never intended for such cases as this to get to a court of equity until the commission has had a full opportunity to hear the facts, or to refuse to do so on motion.